UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report June 4, 2012 (Date of earliest event reported May 30, 2012) GLOBAL GEOPHYSICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 001-34709 05-0574281 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 13927 South Gessner Road Missouri City, TX 77489 (Address of principal executive offices) (713)972-9200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) SECTION5 — Corporate Governance and Management Item 5.07. Submission of Matters to a Vote of Security Holders On May 30, 2012, Global Geophysical Services, Inc. (the “Company”) held its 2012 Annual Meeting of Stockholders. The matters voted upon and the final voting results are as stated below: ELECT THE FOLLOWING THREE (3) DIRECTORS Vote Type Voted For Richard A. Degner Withheld Non-Votes For Proposal1 Michael C. Forrest Withheld Non-Votes For Michael S. Bahorich Withheld Non-Votes APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION FOR For Proposal 2 THE NAMED EXECUTIVE OFFICERS Against Abstain Non-Votes APPROVE THE COMPANY’S 2011 EMPLOYEE For Proposal 3 STOCK PURCHASE PLAN (“ESPP”) Against Abstain Non-Votes RATIFY THE APPOINTMENT OF UHY, LLP AS THE For Proposal 4 INDEPENDENT REGISTERED CERTIFIED PUBLIC Against ACCOUNTING FIRM FOR THE 2 Abstain Non-Votes 0 All three (3) nominated directors were elected to serve for a three-year term expiring at the 2015 Annual Meeting. The proposal to hold an advisory vote on the approval of executive compensation was approved. The proposal to approve the Company’s 2011 ESPP was approved. UHY, LLP was ratified as the Company’s independent registered certified public accounting firm for the 2012 fiscal year. For additional information on these proposals, please see the Company's definitive proxy statement filed with the Securities and Exchange Commission on April 25, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL GEOPHYSICAL SERVICES, INC. June 4, 2012 By: /s/ Christopher P. Graham Christopher P. Graham Senior Vice President, Secretary and General Counsel
